In the United States Court of Federal Claims
                              OFFICE OF SPECIAL MASTERS

*************************
TORREN GRACE,            *
                         *                               No. 14-540V
             Petitioner, *                               Special Master Christian J. Moran
                         *
v.                       *                               Filed: June 26, 2015
                         *
SECRETARY OF HEALTH      *                               Attorneys’ fees and costs; award
AND HUMAN SERVICES,      *                               in the amount to which respondent
                         *                               does not object.
             Respondent. *
*************************

Diana L. Stadelnikas Sedar, Maglio, Christopher & Toale, PA, Sarasota, FL, for
Petitioner;
Jennifer L. Reynaud, United States Dep’t of Justice, Washington, DC, for
Respondent.

               UNPUBLISHED DECISION ON FEES AND COSTS 1

       On June 9, 2015, respondent filed a stipulation of fact concerning final
attorneys’ fees and costs in the above-captioned matter. Previously, petitioner
informally submitted a draft application for attorneys’ fees and costs to respondent
for review. Upon review of petitioner’s application, respondent raised objections
to certain items. Based on subsequent discussions, petitioner amended her
application to request $15,000.00, an amount to which respondent does not object.
The Court awards this amount.



       1
          The E-Government Act of 2002, Pub. L. No. 107-347, 116 Stat. 2899, 2913 (Dec. 17,
2002), requires that the Court post this ruling on its website. Pursuant to Vaccine Rule 18(b), the
parties have 14 days to file a motion proposing redaction of medical information or other
information described in 42 U.S.C. § 300aa-12(d)(4). Any redactions ordered by the special
master will appear in the document posted on the website.
       On June 24, 2014, Torren Grace filed a petition for compensation alleging
that the influenza (“flu”) vaccine, which he received on October 17, 2012, caused
him to sustain a vaccine-related injury diagnosed as Guillain-Barré Syndrome
(“GBS”). Petitioner received compensation based upon the parties’
stipulation. Decision, filed May 15, 2015. Because petitioner received
compensation, he is entitled to an award of attorneys’ fees and costs. 42 U.S.C. §
300aa-15(e).

        Petitioner seeks a total of $15,000.00 in attorneys’ fees and costs. In
compliance with General Order No. 9, petitioner has incurred no out-of-pocket
litigation expenses while pursuing this claim. Respondent has no objection to the
amount requested for attorneys’ fees and costs.

      After reviewing the request, the Court awards the following:

      A lump sum of $15,000.00 in the form of a check made payable to
      petitioner and petitioner’s attorney, Diana L. Stadelnikas Sedar,
      Esq., of the law firm Maglio, Christopher, & Toale, PA, 1605
      Main Street, Suite 710, Sarasota, Florida 34236, for attorney’s
      fees and other litigation costs available under 42 U.S.C. § 300aa-
      15(e).

      The Court thanks the parties for their cooperative efforts in resolving this
matter. The Clerk shall enter judgment accordingly.

     Any questions may be directed to my law clerk, Christina Gervasi, at (202)
357-6360.

      IT IS SO ORDERED.

                                              s/Christian J. Moran
                                              Christian J. Moran




                                          2